3. Egypt (debate)
- The next item is the debate on six motions for resolutions on Egypt.
author. - (ES) Madam President, I wish to begin by saying that this Parliament would be making a most serious mistake if it succumbed to pressure from those who prefer us not to discuss issues that could cause discomfort in certain countries, particularly when they denounce breaches of human rights.
We have privileged relations with certain countries, such as those covered by the European Neighbourhood Policy, with whom we must have a particularly clear dialogue and remind them that business cannot and must not ever be disassociated from respect for human rights, either here or there.
The situation in Egypt merited some reflection, and the relations between Egypt and the European Union also obliged such reflection. Thus it is more than legitimate to denounce, as we are doing in this resolution, the persecution of a number of non-governmental organisations, particularly human rights organisations, that is currently taking place in Egypt, and to lend support to the campaign for freedom of association led by a number of social movements in the country.
author. - (PT) Madam President, I too must point out that there are of course no borders or sacred places where human rights are not a fundamental concern. However, we must take into account the fact that we had the opportunity to observe the willingness of Egypt's Foreign Minister who came on purpose to the European Parliament, to the Committee on Foreign Affairs, and who was ready to answer all the questions on human rights' infringements that were put to him. I was there and I put these questions to him and obtained some answers from the Minister.
In addition to certain negative factors, this motion for a resolution also highlights certain positive factors that I feel are important to stress, such as the undertaking to lift the state of emergency this year, in fact within the next few months, and the cooperation in the fight to end the arms smuggling in Gaza. However, in my opinion, the fundamental point is that we should take advantage of the willingness of the Egyptian authorities and encourage them to rectify certain serious infringements. I must highlight in this respect the continued imprisonment of the former candidate for the Presidency of the Republic of Egypt. I would repeat the call for this situation to be brought to an end as this would be coherent with the basic principles of a country that defends human rights, as Egypt has repeatedly advocated and to which it is committed.
Madam President, Egypt has no tradition of democracy. The young military men Nasser and Naguib, who overthrew the poorly performing regime of King Farouk over 50 years ago, brought hope for change and progress. Nasser gave his people pride and inspiration for the future; he was to put an end to their status as a backward and humiliated country. His successor, Sadat, gave them hope of permanent peace with their neighbour Israel, after a series of terrible wars.
The current president, Mr Mubarak, does not offer any hope at all. He has become the symbol of the stagnation. His only service has been to organise stability with a hard hand, so that he can be seen in the outside world as an ally against terrorism and Islamic fundamentalism. However, he has no progress and no democratisation to offer. Oppositions are permitted selectively, but they do not have the normal latitude that is customary in a parliamentary democracy. Consequently, he is cultivating a breeding ground for internal conflict from both fundamentalists and democrats.
Intolerance of religious minorities, including the large Coptic Christian minority who have been present in Egypt for centuries, is also on the increase. Long-term stability cannot be built on these foundations, where problems are not solved but covered up with violence. There is every reason for this critical resolution therefore.
Sabotage of non-governmental organisations, intimidation of opponents, discrimination against minorities, arrests and torture and all the other failings on record lead us to fear the worst for what will follow the Mubarak regime. Egypt seems in many respects to have stepped back into the backwardness of the reign of King Farouk, 60 years ago. European relations with Egypt ought to contribute to bringing this situation to an end as far as possible.
author. - (PL) Madam President, the progressive deterioration of the situation regarding respect for human rights in Egypt is causing increasing concern.
Changes to the constitution have facilitated violations of human rights. On the pretext of the need to provide protection against terrorist attacks and in connection with the alleged problem involving the smuggling of weapons into the Gaza Strip, additional powers have been vested in the Secret Service. It is now easier for the latter to evade responsibility for the use of torture. Repression on the grounds of religious belief, arrests and prolonged detention without proper trial are being resorted to ever more frequently.
Organisations like Amnesty International, which monitor respect for human rights, have drawn attention to the international community's indifference towards the situation. I call on the European Commission to consider effective methods of bringing pressure to bear on the Egyptian authorities in order to halt this process.
author. - (CS) Madam Commissioner, ladies and gentlemen, Egypt is without doubt the most notable of the Arab countries. It is the cradle of ancient civilisation and it is the most important Arab state. Nobody in the European Union or in this Parliament doubts that Egypt is not only a key partner of the European Union, but also a dynamic partner, prepared and strong. These are the reasons why we consider a dialogue with this country very important and significant. New negotiations are starting next week on an action plan between the European Union and the Arab Republic of Egypt. It is good that our Parliament is unanimously and clearly expressing its support of these negotiations and that it is thus a player in international politics. We are stating clearly that a country that allows severe interference in the independence of an old democratic institution, i.e. the courts, that permits torture in prison and the killing of immigrants, that violates freedom of speech, blocks the Internet and sends members of parliament, such as the nephew of President Sadat, to a court martial, cannot be a partner of the European Union. Egypt is a key ally in the fight against terrorism, and it must remain a key ally notably in our struggle against the causes of terrorism and Islamic radicalisation. For that very reason, Egypt cannot act the way it did when it prohibited the registration of non-governmental organisations, it must not destroy freedom of speech and it must in particular defend the long-standing rule of law that has always existed in Egypt. We believe that Egypt can succeed in doing this and we believe, in particular, that our resolution will help the European Commission to establish a high-quality action plan with Egypt. Thank you for your support.
on behalf of the PPE-DE Group. - (DE) Madam President, I am one of the few people here in this Chamber who was present when President Sadat gave his famous speech in the European Parliament. This speech could be taken as a policy document for the Year of Intercultural Dialogue that has just begun. It was one of the greatest speeches ever made here in this House.
Down through the years President Mubarak too has been an important and reliable partner for the European Union, and this is of course in spite of the many failings and mistakes that we have seen in Egypt. I therefore simply cannot understand the speech that the President of the Egyptian Parliament made in reaction to this motion. We are simply saying in a reasonable and restrained way that we consider Egypt to be one of the most important partners in the Mediterranean area, but we are criticising by way of a number of specific points and using categorical facts that some things still have to change as Egypt moves forward towards democracy and the rule of law.
This is our commitment towards our own citizens and towards the people of Egypt. I certainly believe that breaking off relations, which is now being threatened, would be completely the wrong move. We need to keep talking to one another and for this reason I support this motion for a resolution, which has been drafted in reasonable language, and call on the Egyptians not to see this as a breakdown in the dialogue but as a clear signal for a more intensive dialogue to start: that is what we are trying to achieve with Egypt by way of this motion.
(PL) Madam President, I should like to refer to two issues in the course of today's debate on Egypt, and I am sure one of them will have been raised already in the House.
Whilst I believe that our relations with Egypt should be maintained and developed, and that Egypt should indeed become our main partner in that part of the world, I would like to begin by pointing out that Coptic Christians are second-class citizens in that country. This is true both of those who follow the Orthodox rite and those who follow the Catholic one, and should be borne in mind when making contact with Egypt. In addition, as I have already said on repeated occasions, we should study the situation of the religious minorities in that part of the world and prepare a report on the subject.
Secondly, there can be no talk of lasting peace, democracy and respect for human rights in the area in question until a solution is found to the conflict between Israel and Palestine in the Middle East. Therein lies the source of all that force, violence, terrorism and fanaticism that is also threatening Europe.
(PL) Madam President, I should like to express a degree of satisfaction, in that as we debate the case of Egypt today, we do not have to refer to regular crimes. In general, during the debates on human rights on Thursday afternoons, when I usually take the floor, we find ourselves discussing extremely serious and dangerous cases indeed. They tend to be cases of violation of human rights, murder and rape. Today, however, we can feel a certain satisfaction because in comparison to so many other cases, we are intervening in Egypt at a stage when crimes have not yet taken place, although fundamental freedoms are being infringed. There is a chance that this timely intervention will therefore be more effective and will pre-empt more serious consequences. The usual pattern is for the first stage to be restrictions on the media - in this case we are referring to the arrest of journalists - and restrictions on the right of association. We also have in mind the trade unions and persecution of religious minorities. The next stage is the criminal one. Fortunately that stage has not yet been reached in this instance.
Member of the Commission. - Madam President, the Commission is paying close attention to the democratic and human rights situation in Egypt, which is one of our partners in the European neighbourhood policy. It is following developments very closely through our delegation in Cairo, and in partnership with the Member States. It is also in regular contact with local and international NGOs dealing with human rights and democracy.
The Commission shares your concern at the apparent deterioration of the human rights situation in Egypt, and at the number of reported cases of human rights violations, particularly in relation to freedom of expression, torture and ill treatment, as well as respect for religious minorities.
It has called for greater political reform, and respect for human rights is an intrinsic part of the EU partnership with Egypt. The Commission is, therefore, using all the means at its disposal to encourage the Egyptian authorities to progress in this area.
As a member of the UN Human Rights Council, Egypt has committed itself to upholding 'the highest standards in the promotion and protection of human rights'. The EU consistently raises the importance of respecting human rights - notably on the basis of Article 2 of the Association Agreement - in its bilateral contacts with Egypt, including those at the highest level.
With the adoption of the joint EU-Egypt action plan, under the European neighbourhood policy, in March 2007, we now have another political tool to foster respect for human rights and fundamental freedoms in Egypt, based on what we understand to be shared values. The action plan provides for the establishment of a formal and regular dialogue on human rights and democracy in the context of the Subcommittee on Political Matters: Human Rights and Democracy, International and Regional Issues. That subcommittee aims to facilitate dialogue within a context of mutual understanding, and respect for the positions of both parties, on all aspects of human rights and democracy, international and regional issues, in a comprehensive and non-exclusive way. It will convene for the first time next week - 23 and 24 January 2007 - in Cairo, and will be a constructive way for Egypt to demonstrate commitment to shared values.
The Commission firmly believes that the dialogue with Egypt within the framework of the political arrangements set out in the Association Agreement and in the ENP action plan is the most effective way to impress upon the Egyptian Government the EU's concerns regarding respect for human rights and international law.
The Commission remains committed to contributing to Egypt's reform process through financial and technical assistance, and support for political reform, human rights and democracy remains a priority in the national indicative programme 2007-2010, and under the European Instrument for Democracy and Human Rights.
I am sure the European Parliament will be a strong ally in support of these efforts.
- The debate is closed.
We shall now proceed to the vote.